Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 24, 2016

The Court of Appeals hereby passes the following order:

A17A0102. KEVIN JOHNSON v. THE STATE.

      A jury found Kevin Johnson guilty of malice murder and other offenses. After
the trial court denied his motion for a new trial, Johnson appealed to this Court. We
lack jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of malice murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (a), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1)
(322 SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”). Accordingly, Johnson’s appeal is hereby TRANSFERRED to the Supreme
Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            08/24/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.